DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mani Adeli on 1/8/2021.

The application has been amended as follows: 

1. (Canceled)

2. (Previously Presented) A method of performing layer 2 (L2) packet processing operations on a host computer on which a software switch with a plurality of ports executes, the L2 packet processing operations for forwarding packets in a network to which the host computer connects, the method comprising: defining a plurality of L2 packet-processing threads, each thread for execution by one processing unit of the host computer; assigning each of the plurality of ports of the software switch to one L2 packet- processing thread, the plurality of ports comprising a first set of ports for communicating with physical network interface controllers (PNICs) of the host and a second set of ports for communicating with virtual network interface controllers (VNICs) of virtual machines (VMs) on the host; and directing the L2 packet-processing thread associated with each port to poll the port to obtain packets received by the 


3. (Previously Presented) A method of performing layer 3 (L3) packet processing operations on a host computer on which a software switch with a plurality of ports executes, the L3 packet processing operations for forwarding packets in a network to which the host computer connects, the method comprising: defining a plurality of L3 packet-processing threads, each thread for execution by one processing unit of the host computer, assigning each of the plurality of ports of the software switch to one L3 packet- processing thread, the plurality of ports comprising a first set of ports for communicating with physical network interface controllers (PNICs) of the host and a second set of ports for communicating with virtual network interface controllers (VNICs) of virtual machines (VMs) on the host; and directing the L3 packet-processing thread associated with each port to poll the port to obtain packets received by the port in order to perform L3 packet processing to forward the obtained packets, wherein L3 packet-processing comprises a series of operations based on a stored set of forwarding rules.


4. (Previously Presented) The method of claim 2, wherein each processing unit is a core of a multi-core processor.  

5. (Original) The method of claim 4, wherein a first plurality of processor cores are assigned to packet-processing threads, while a second plurality of processor cores are assigned to machines executing on the host computer, the machines comprising at least one of virtual machines or containers.  

6. (Previously Presented) The method of claim 2, wherein the packet-processing threads are instantiated processes of the SFE.  

7. (Previously Presented) The method of claim 2 further comprising re-assigning at least one port from one packet-processing thread to another packet-processing thread.  

8. (Original) The method of claim 7, wherein re-assigning the port comprises performing a dynamic load processing operation to distribute the load on the packet-processing threads.  

9. (Previously Presented) The method of claim 2, wherein directing the packet- processing thread to poll an associated port comprises directing the packet-processing thread to periodically poll the port.  

10. (Previously Presented) The method of claim 2, wherein the packet-processing threads are fast path kernel threads.  

11. (Canceled)  

12. (Currently Amended) A non-transitory machine readable medium storing a program which when executed by a set of processing units processes packets on a host computer on which a software forwarding element (SFE) with a plurality of ports executes, the program comprising sets of instructions for: defining a plurality of L2 packet-processing threads, each thread for execution by one processing unit of the host computer, assigning each of the plurality of ports of the software switch to one L2 packet- processing thread, the plurality of ports comprising a first set of ports for communicating with physical network interface controllers (PNICs) of the host computer and a second set of ports for communicating with virtual network interface controllers (VNICs) of virtual machines (VMs) on the host computer, and directing the L2 packet-processing thread associated with each port to poll the port to obtain packets received by the port in order to perform L2 packet processing to forward the obtained packets, wherein L2 packet-processing comprises a series of operations based on a stored set of forwarding rules.  

13. (Previously Presented) A non-transitory machine readable medium storing a program which when executed by a set of processing units processes packets on a host computer on which a software forwarding element (SFE) with a plurality of ports executes, the program comprising sets of instructions for: defining a plurality of L3 packet-processing threads, each thread for execution by one processing unit of the host computer, assigning each of the plurality of ports of the software switch to one L3 packet- processing thread, the plurality of ports comprising a first set of ports for communicating with physical network interface controllers (PNICs) of the host and a second set of ports for communicating with virtual network interface controllers (VNICs) of virtual machines (VMs) on the host; and directing the L3 packet-processing thread associated with each port to poll the port to obtain packets received by the port in order to perform L3 packet processing to forward the obtained packets, wherein L3 packet-processing comprises a series of operations based on a stored set of forwarding rules.  

14. (Previously Presented) The non-transitory machine readable medium of claim 12, wherein each processing unit is a core of a multi-core processor.  


16. (Previously Presented) The non-transitory machine readable medium of claim  12, wherein the packet-processing threads are instantiated processes of the SFE.  

17. (Previously Presented) The non-transitory machine readable medium of claim  12, wherein the program further comprises a set of instructions for re-assigning at least one port from one packet-processing thread to another packet-processing thread.  

18. (Original) The non-transitory machine readable medium of claim 17, wherein the set of instructions for re-assigning the port comprises a set of instructions for performing a dynamic load processing operation to distribute the load on the packet-processing threads.  

19. (Previously Presented) The non-transitory machine readable medium of claim 12, wherein the set of instructions for directing the packet-processing thread to poll an associated port comprises a set of instructions for directing the packet-processing thread to periodically poll the port.  

20. (Previously Presented) The non-transitory machine readable medium of claim 12, wherein the packet-processing threads are fast path kernel threads. E5246  


Allowable Subject Matter
Claim 2-10, 12-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to teach the claimed invention as amended further on 1/06/2021 in consideration of Applicant’s arguments filed 12/30/2020. Applicant argued, “The transmission and reception processing of packets are carried out by polling threads (CPUs 1-3). See Imamura,  32-33; Fig. 1-3. As illustrated by Figure 8 of Imamura, the internal switching process (controller 220) is clearly distinct from the polling threads (CPUs 1-3). Nowhere does Imamura describe packet-processing threads that process packets for the internal switch processing, let alone connections between the internal switch process and the NICs” and the references fail to teach “how the VNICs and PNICs 
Gong et al. (“Gong”) (US 20160182279 A1) teaches Figure 1, 2, 3,  ¶0029-36 switching process with a plurality of connections to VNICs 1-6, and PNICs 1-2, and see ¶0034-36 Figure 2, the transmission and reception processing of each VNIC is carried out by a single polling thread e.g. VNIC1 corresponds to polling thread 1, VNIC4 to polling thread 2, and PNIC1 assigned to thread 3, and no VNIC or PNIC has multiple threads assigned to it as ¶0034-36 teaches one thread handles reception and transmission processing of each VNIC or PNIC, such that each connection to a VNIC or each connection to a PNIC i.e. each transmission and reception processing is assigned to one thread, however Gong fails to teach “assigning each of the plurality of ports of the software switch to one L2 packet- processing thread, the plurality of ports comprising a first set of ports for communicating with physical network interface controllers (PNICs) of the host and a second set of ports for communicating with virtual network interface controllers (VNICs) of virtual machines (VMs) on the host” in addition to the threads being “L2 packet-processing threads” and “wherein L2 packet-processing comprises a series of operations based on a stored set of forwarding rules” as claimed. Examiner further cites Ang et al. (“Ang”) (US 20080235690 A1) ¶0081 a virtual switch with a processing stage at each port of a software switch for connecting to VNICs, however Ang fails to teach “assigning each of the plurality of ports of the software switch to one L2 packet- processing thread, the plurality of ports comprising a first set of ports for communicating with physical network interface controllers (PNICs) of the host and a second set of ports for communicating with virtual network interface controllers (VNICs) of virtual machines (VMs) on the host” and does not specify L2 or L3 packet-processing threads.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478